DETAILED ACTION
This Office Action is in response to communications filed 12/31/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Requirement for Restriction/Election, mailed 8/21/2020, Applicant has elected Group I – Claims 1-7.
Applicant has amended claims 1 and 3-7.
Claims 1-7 are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In order to satisfy the written description requirement, the claimed invention must be disclosed in full, clear, concise, and exact terms Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). In computer-implemented inventions, an adequate disclosure must include algorithms employed by computers to perform the claimed steps (see MPEP §2161.01). The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (see MPEP 2163).  Disclosure of function alone does not satisfy the written description requirement; it amounts to little more than a wish for possession (see Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)).  For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation (“DWT”). The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.  In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:  
The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional Id.
Applicant has not adequately shown possession of the following claimed language:
as a result of the comparison, identifying one of the plurality of persons as a potential target customer based on a predetermined customer characteristic stored in the customer characteristics database;
	synthesizing a 3D human image of the potential target customer from an image of the potential target customer that is previously captured by the image capturing device;
	capturing an image about a facial expression or a gesture of the potential target customer watching the composite image displayed on the display screen and determining the potential target customer's preference of the goods images from the captured image about the facial expression or the gesture of the potential target customer;
	replacing the goods images with the other goods images when a proportion of the preferred ones of the goods images among all the retrieved goods images is less than a predetermined value; 

Applicant does not have adequate support in the specification to show that Applicant had possession of these claim limitations. Please see the §112(b) rejections below for further analysis here.  Although §112(b) rejections based on indefiniteness are certainly different than §112(a) lack of possession rejections, in this case the lack of adequate support in the disclosure/specification also creates certain indefinite issues.  Thus, the issues and analysis that are discussed for each of these limitations in the §112(b) below, also pertain to these §112(a) rejections due to the lack of support/explanation in the specification, and further discussed below. 
Therefore, independent claim 1 is rejected under §112(a) based on these claim limitations containing subject matter that is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention. 
Dependent claims 2-7 are also rejected as they depend on independent claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation: “choosing from a crowd a potential target customer with a highest degree of customer characteristic compliance.”  The limitation states that the potential target customer is chosen based on the customer having the “highest degree” of “customer characteristic compliance.”  However, it is not known what “customer characteristic compliance” is specifically, nor is it understood what would be considered to be or constitute the “highest degree” of it.  Further, even if it was understood what the “customer characteristic compliance” is, it is still not clear how the actual “choosing” of the potential customer from the crowd based on the “highest degree of customer character compliance” would actually be done.  The claimed element “customer characteristic compliance” is not defined by the claim itself, and the specification does not really describe what it is either.   The specification mentions the term/element “customer character compliance” several times, but it is nearly always just mentioning it in passing, and not really explaining what it is.  Paragraph 0027 is the only place that even attempts to expand on this term/element, however, it is only two sentences long and still does not say or describe much.  Paragraph 0027 recites:

This paragraph explains two things: 1) that the “choosing” of the potential customer is actually performed by capturing images of the crowd and then comparing the images with the data in the “customer characteristics database” in order to identify the customer with the “highest degree of customer characteristic compliance; and 2) that the customer characteristics database stores “various customer data” which includes past transaction data and information pertaining to characteristics of “deep-pocketed persons.”  Although paragraph 0027 does at least indicate that the “choosing” is actually to be performed by comparing images of the crowd, it still does not help to explain how to actually perform it.  It states that the images need to be compared to the information in the “customer characteristics database” but it does not really explain what that information actually is, and essentially only indicates that the database contains “various customer data.”  Without knowing what exactly that “various customer data” is it cannot be understood how to perform the choosing.  Further, even if it were known what the “various customer data” is, the specification does not even mention how to determine what the “highest degree” of “customer characteristic compliance” from that data, or even what “customer characteristic compliance” even means, other than it is determined from “various customer data.”  that particular data.  The limitation is indefinite because: 1) it cannot be ascertained what exactly “customer characteristic compliance” is or means, other than that it is comprised somehow by comparing “various customer data;” 2) it is not known what exactly that “various customer data;” 3) even if it were known what the “various customer data” happened to be, it is not known how it is supposed to be compared; and 4) it not known what criteria is involved in order to determine what the 
Therefore, independent claim 1 is rejected under §112(b) as being indefinite due to the ambiguity and lack of clarity and information with regards to the claimed elements of: 1) performing the actual “choosing;” 2) what the “degree” of a “customer characteristic compliance” even is or means and how to actually determine or calculate what that “degree” is; 3) how to then compare the degrees of different “customer character compliances,” in order to determine and identify the “highest degree;” 4) what the term/element “customer characteristic compliance” itself even is or means, other than it is somehow comprised based on comparing “various customer data;” 5) it is not known what that “various customer data” is; and 6) even if the “various customer data” were known, it is not known how to compare and/or analyzing it in order to make a determination.
Dependent claims 2-7 are also rejected as they depend on independent claim 1.
For purposes of examination, the limitation “choosing from a crowd a potential target customer with a highest degree of customer characteristic compliance” is interpreted as if the choosing of the potential target customer from the crowd is based on the “highest degree” of any possible metric or criteria.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation: “capturing an image of the target customer and synthesizing a 3D human image.”  Applicant is specifically reciting the limitation of “synthesizing a 3D human image.”  
Therefore, claim 1 is rejected under §112(b) as being indefinite because it is not known or clear what this “synthesizing a 3D human image” actually entails, and further, it is not known or clear whether it may be performed in some commonly known or understood way in the art, or if it is to be performed via some special or particular means.
Dependent claims 2-7 are also rejected as they depend on independent claim 1.
For purposes of examination, the limitation “capturing an image of the target customer and synthesizing a 3D human image” is interpreted as if the “synthesizing a 3D human image” may be performed by any possible known means in the art, and that it is old and well known in the art and not a novel feature or function. 


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 recites the limitation: “retrieving appropriate goods images and applying the retrieved goods images to the 3D human image to synthesize a composite image; displaying the composite image on a display screen.” The term "appropriate" in the phrased element “appropriate goods images” is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The only mention in the specification as to what “appropriate” goods images are is in paragraph 0028, which states that “the calculation unit 13 retrieves appropriate goods images, such as those of clothing, pants, hats, and ornaments, from the goods database 12.”  While paragraph 0028 does provide this short, and very broad, list of what “goods” images may be, it still does not explain how or what makes these items “appropriate,” nor does it indicate with respect to what these goods items are deemed to be “appropriate.”  The term “appropriate” is a relative term, and so what is, or is not, “appropriate,” is defined by, and in relation to, something else; and that “something else” is never mentioned in the claims or the specification. For instance, what may be deemed to be “appropriate” (or not appropriate) is determined in relation to based on some other entity.  As an example, a very scary horror movie may be appropriate for an adult, but likely would not be considered appropriate for a young child.  Thus, the term “appropriate” in the claimed phrased element “appropriate goods images” is a relative term, and can only be defined/determined based on what entity it is “appropriate” with respect to.  While the specification does recite that appropriate goods may be “clothing, pants, hats, and ornaments,” this only describes (broadly) what “goods” are, it does not in any way indicate with what it is “appropriate” with respect to, nor does the specification articulate what sort of “appropriate” determination needs to be 
Therefore, claim 1 is rejected under §112 as being indefinite due to the use of the relative term “appropriate” in the phrased element “appropriate goods images” because the requisite degree of the term cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, for at least because the specification does not articulate, or even provide an example, of what the claimed element is supposed to be “appropriate” with respect to.
Dependent claims 2-7 are also rejected as they depend on independent claim 1.
For purposes of examination, the term “appropriate” in the claimed element phrase “appropriate goods images” is interpreted as if any and all “goods” for the “goods images” are deemed to be “appropriate.”


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations: 1) “capturing an image about a facial expression or a gesture of the target customer watching the composite image and ranking the goods images by the target customer's preference for the goods images; and 2) “replacing less preferred ones of the goods images with the other goods images according to the ranking.”  First, it should be noted that this limitation states that it is “capturing an image about a facial expression….”, and then separately performing the step of “ranking the goods images by the target customer’s preference…”.  The way that this limitation is worded, each of these limitations are separate from one other.  For instance, the claim does not actually 
With respect to the “replacing less preferred ones…” limitation, it is not clear how one would perform the replacing of the “less preferred” goods images with “the other” goods images, because this is to be done “according to the ranking,” and as mentioned above it is not clear how to perform the ranking.
Therefore, independent claim 1 is rejected under §112(b) as being indefinite due to a lack of clarity and ambiguity with respect to whether or not the customer preference for goods images comes 
For purposes of examination, the limitations “capturing an image about a facial expression or a gesture of the target customer watching the composite image and ranking the goods images by the target customer's preference for the goods images” and “replacing less preferred ones of the goods images with the other goods images according to the ranking”  as ranking based on the customer’s facial expressions/gestures.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 7 recites the limitation: “comprising going back to the step of choosing the potential target customer from the crowd when the proportion of the preferred ones of the goods images among all the retrieved goods images has not exceeded the predetermined value for a time period.”  This limitation contains a mutually exclusive impossibly when considered along with independent claim 1, from which claim 7 depends.  Independent claim 1 recites that “…when a proportion of the preferred ones of the goods images among all the retrieved goods images exceeds a predetermined value” it will “play[] an invitation video or audio.” Because independent claim 1 already recites that the preferred goods images already “exceeds a predetermined value,” dependent claim 7 cannot then claim that “the retrieved goods images has not exceeded the predetermined value,” as it would be impossible to both “exceed” and “not exceed” the value at the same time.  This is a mutually exclusive impossibility and is indefinite.
Therefore, dependent claim 7 is rejected under §112(b) as being indefinite due to claiming an impossible limitation based on mutually exclusive elements.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claim 7 recites the limitation: “comprising going back to the step of choosing the potential target customer from the crowd when the proportion of the preferred ones of the goods images among all the retrieved goods images has not exceeded the predetermined value for a time period.”  This is an improper dependent.  Independent claim 1, from which claim 7 depends, recites that “…when a proportion of the preferred ones of the goods images among all the retrieved goods images exceeds a predetermined value” it will “play[] an invitation video or audio.” Because independent claim 1 already recites that the preferred goods images already “exceeds a predetermined value,” dependent 
Therefore, dependent claim 7 is rejected under §112(d) as being an improper dependent claim and for failing to include all the limitations of the claim upon which it depends.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al. Pre-Grant Publication 20180124351 (hereinafter Mattingly) in view of Cho et al. Pre-Grant Publication 20190005571 (hereinafter Cho).
A method of appealing to customers smartly, comprising the steps of: capturing images of a plurality of persons by an image capturing device (paragraphs 0029; 0049; 0063; 0064; 0069; 0071; 0080; and Figs. 3-5); comparing the images of the plurality of persons with images stored in a customer characteristics database (paragraphs 0029; 0049; 0063; 0064; 0069; 0071; 0080; and Figs. 3-5);  as a 
Mattingly does not specifically teach capturing an image about a facial expression or a gesture of the potential target customer watching the composite image displayed on the display screen and determining the potential target customer's preference of the goods images
Cho teaches capturing an image about a facial expression or a gesture of the potential target customer watching the composite image displayed on the display screen and determining the potential target customer's preference of the goods images
In reference to claim 1, Mattingly teaches a method of appealing to customers smartly, comprising the steps of: choosing from a crowd a potential target customer with a highest degree of customer characteristic compliance; attracting attention from the target customer by a light ray, an image, a voice or a combination of at least two thereof; capturing an image of the target customer and synthesizing a 3D human image; retrieving appropriate goods images and applying the retrieved goods images to the 3D human image to synthesize a composite image; displaying the composite image on a display screen (paragraphs 0029; 0049; 0063; 0064; 0069; 0071; 0080; and Figs. 3-5).
Mattingly does not specifically teach capturing an image about a facial expression or a gesture of the target customer watching the composite image and ranking the goods images by the target customer's preference for the goods images; replacing less preferred ones of the goods images with the other goods images according to the ranking (); and playing an invitation video or audio when a proportion of the preferred ones of the goods images among all the retrieved goods images exceeds a predetermined value. 
Cho teaches capturing an image about a facial expression or a gesture of the target customer watching the composite image and ranking the goods images by the target customer's preference for 
In reference to claim 2, Mattingly and Cho teach the method of appealing to customers smartly according to claim 1.  Mattingly teaches wherein the method is implemented near a shop (paragraphs 0021; 0023; 0038; 0052; 0060; 0075).
In reference to claim 3, Mattingly and Cho teach the method of appealing to customers smartly according to claim 1. Mattingly teaches further comprising modifying the 3D human image by a means of modification (paragraphs 0029; 0049; 0063; 0064; 0069; 0071; 0080; and Figs. 3-5).
In reference to claim 4, Mattingly and Cho teach the method of appealing to customers smartly according to claim 1. Mattingly teaches further comprising recording characteristics of visiting customers for use in comparison in the step of choosing the potential target customer from the crowd (paragraphs 0024; 0029; 0064; 0071; 0079).
In reference to claim 5, Mattingly and Cho teach the method of appealing to customers smartly according to claim 1. Mattingly teaches further comprising recording characteristics of non-visiting customers who have watched the composite image (paragraphs 0024; 0029; 0049; 0063; 0064; 0069; 0071; 0079; 0080; and Figs. 3-5).  Mattingly does not specifically teach ranking the goods images by the .


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al. Pre-Grant Publication 20180124351 (hereinafter Mattingly) in view of Cho et al. Pre-Grant Publication 20190005571 (hereinafter Cho) and further in view of Dolan Pre-Grant Publication 20160300274 (hereinafter Dolan).
In reference to claim 6, Mattingly and Cho teach the method of appealing to customers smartly according to claim 1. Mattingly does not specifically teach further comprising capturing a voice of the target customer, identifying a language of the voice, and producing an invitation video or audio in the language. Dolan teaches capturing a voice of the target customer, identifying a language of the voice, and producing an invitation video or audio in the language (paragraphs 0021 and 0022).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included utilized audio/voice/language data and information as this will allow for the system to target users auditory as well as visually. 



Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments pertaining to §112:
Applicant argues that “one of ordinary skill in the art would be able to make and/or use the invention and that the disclosure would reasonably convey to one skilled in the relevant art that the inventor or joint inventor… had possession of the claimed invention.”  Applicant points to paragraphs 0027, 0028, and 0031 as disclosing such things, however, Examiner disagrees.  These paragraphs, and the rest of the specification, only describes that certain things are to happen, but does not articulate has to how any of it actually does happen.  There does not seem to be any evidence in the specification that Applicant actually had possession of this knowledge and ability to perform the things that Applicant is stating that will happen.
With respect to Applicant’s arguments pertaining to §103:
The applicant’s arguments have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/LUIS A BROWN/Primary Examiner, Art Unit 3682